Citation Nr: 1231744	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a vision disability.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February to June 1977 and from February to October 2003 and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded these claims in August 2009 for additional development.  In October 2010, the Board reopened the claims for service connection for a hearing loss disability and vision disability and remanded the matters for additional development.  All development has been completed.  Since the October 2010 remand, the Appeals Management Center (AMC) has granted service connection for left ear hearing loss but continued the denial of service connection for right ear hearing loss and a vision disability.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss is not of the severity to qualify as a disability for VA purposes at any point during the appeal period.

2. The Veteran's vision disability is caused by refractive error, a developmental disorder of the eye, and service connection is, by regulation, precluded for such disorders.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for service connection for a vision disability have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

I. Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.  Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Unfortunately, the Veteran's right ear hearing loss disability does not meet the standards outlined in 38 C.F.R. § 3.385.  A May 2006 audiogram shows auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 10, 10, and 40 decibels in the right ear.  A speech recognition score was not provided.  While the audiogram shows a hearing loss disability, a September 2006 audiogram and subsequent audiograms do not show a disability for VA purposes.  The September 2006 audiogram shows auditory thresholds measuring 10, 15, 15, 10, and 35 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  A speech recognition score was not provided.

In  February 2011, the Veteran had a VA examination, which shows auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 20, 20, and 35 decibels in the right ear.  The speech recognition score was 100 percent.  The diagnosis was hearing within normal limits for the low, middle and mid-high frequencies with mild sensorineural hearing loss at the high frequency levels.  The examiner stated that it is as likely as not that the hearing loss was caused by military noise exposure while on active duty.  Unfortunately, while the examiner provides a positive nexus opinion, the VA examination does not show a hearing loss disability for VA purposes

Based on the foregoing, it does not appear that the severity of the Veteran's hearing loss qualifies as a disability for VA purposes.  While the May 2006 audiogram shows the requisite 40 decibels for a finding of hearing loss, the exam was conducted prior to the filing of the claim.  Moreover, shortly after the testing, the September 2006 and February 2011 audiology testing did not reveal hearing loss of a severity to qualify as a disability for VA purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Simply stated, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since the Veteran has not had a right ear hearing loss disability during the pendency of his claim, service connection for hearing loss of the right ear cannot be granted at this time.

II. Vision

The Veteran seeks service connection for a vision disability.  At the outset, the Board notes that with respect to the specific diagnoses of refractive error, presbyopia, astigmatism, and myopia, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown , 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye condition, to the extent claimed as refractive error, presbyopia, astigmatism, or myopia, must be denied.

In this case, service treatment records from the Veteran's period of duty with the Army National Guard show that he complained of right eye pain in January and June 1993 which had onset after rubbing the eye.  He complained of difficulty seeing.  In June 2003, during his period of active duty, the Veteran was diagnosed with dry eyes and latent myopia and presbyopia.  As noted above myopia and presbyopia are not subject to service connection.

An April 2004 general VA examination notes a history of presbyopia and that the Veteran was prescribed eye glasses in June 2003.  The examination shows that the Veteran has a refraction error that is corrected by eye glasses.  He has isocoric pupils that are reactive to light and accommodation as well as normal sclerae and conjunctivae.  An eye examination was scheduled for August 2004, but the Veteran failed to report.  Again, refractive error is not subject to service connection in this case.

The Veteran had a VA examination in February 2011.  The examiner reviewed the claims file.  The diagnosis was refractive error, asymptomatic exotropia, and bilateral incipient senile cataracts.  Dry eyes were not noticed.  The examiner stated that the Veteran's loss of vision is caused by or a result of his refractive error and that the level of visual acuity cannot be correlated with the physical examination findings.

Consequently, since the Veteran's vision is impaired by his refractive error, as opposed to his asymptomatic exotropia and immature or incipient senile cataracts, and since refractive errors are not subject to service connection, the Veteran's claim for service connection for a visual defect must be denied.




The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.           § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in October 2006 and November 2009 that fully addressed all notice elements.  The letters informed the Veteran of his and VA's respective duties for obtaining evidence.  The October 2006 letter adequately addressed criteria necessary to substantiate a service connection claim while the November 2009 letter addressed the criteria necessary to reopen previously denied claims and notified him of the criteria necessary to substantiate service connection claims.  While the November 2009 letter was not was sent prior to the initial RO decision in this matter, the Veteran has not been prejudiced by the timing of the notice because the Board reopened his claims in October 2010 and because he has been allowed adequate time to submit additional evidence.  Further, his claims have been readjudicated in supplemental statements of the case, the most recent of which was issued in December 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran had VA medical examinations in February 2011 which are adequate for rating purposes as the examiners reviewed the claims file and provided the requested opinions with a supporting rationale.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).










ORDER

Service connection for right ear hearing loss is denied.

Service connection for a vision disability is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


